 1
 2
                                                                JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   GARY S. HANN,                          ) Case No. ED CV 20-756-MCS (SP)
                                            )
12                       Plaintiff,         )
                                            )
13                 v.                       )           JUDGMENT
                                            )
14   KARL T. ANDERSON, et al.,              )
                                            )
15                   Defendants.            )
     _____________________________          )
16
17        Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Complaint and this action are
20 dismissed with prejudice.
21
22 Dated: May 4, 2021
23
24                                      ___
                                         ________
                                                _____________
                                                            ________
                                      _____________________________________
25                                    HONORABLE MARK C. SCARSI
                                      UNITED STATES DISTRICT JUDGE
26
27
28
